DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2021 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7, 15 – 16, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Holz (U.S. PG Pub 2014/0028861) in view of Rafii et al. (U.S. PG Pub 2002/0140633) in view of Ricci (U.S. PG Pub 2014/0309813) in view of Winarski (U.S. PG Pub 2011/0124977).

Regarding Claim 1, Holz teaches an embeddable motion sensory control device, including: 
a controller (Figure 14, Element 1402.  Paragraph 101) coupled to imaging sensors (Figure 14, Elements 1410 and 1412.  Paragraph 99) and one or more illumination sources (Figure 14, Elements 1414 and 1416.  Paragraph 99) to control operation thereof, the controller (Figure 14, Element 1402.  Paragraph 101) being configured to acquire imaging information of a scene (Paragraphs 100 – 102) directly reflected by a hand (Paragraph 100) of an occupant of a vehicle (Paragraph 119) in the scene to the imaging sensors (Figure 14, Elements 1410 and 1412.  Paragraph 99), and providing at least a near real time (Paragraph 112) stream of the imaging information of the scene (Paragraphs 100 – 102) to the vehicle (Paragraph 119); and 
one or more fasteners (Paragraphs 103 and 105.  Holz discloses that the imagining sensors and illumination sources are mounted to the different devices.  When 
wherein the controller (Figure 14, Element 1402.  Paragraph 101) is further configured to interact with an augmented reality system (Paragraph 105) providing a heads up display (HUD) in the vehicle (Paragraph 119), such that a graphical object (Paragraph 105) representing the hand (Paragraph 100) of the occupant is displayed by (Paragraph 105) the HUD and the graphical object (Paragraph 105) is capable of interacting with other objects (Paragraph 105) displayed by the HUD as a result of movement of (Paragraph 80) the hand (Paragraph 100) of the occupant, and
wherein the hand (Paragraph 100) of the occupant interacting with the HUD as a result of the movement of (Paragraph 80) the hand (Paragraph 100) of the occupant is the action and the hand (Paragraph 100) of the occupant being the body part.
Holz is silent with regards to providing a heads up display (HUD) on a windshield of the vehicle; wherein the controller is further configured to determine an overall level of happiness of occupants of the vehicle according to at least one of a frequency of changes in environmental controls of the vehicle, a frequency of changes in entertainment selections, a temperature within the vehicle and a humidity within the 
Rafii et al. teach providing a heads up display (HUD) (Paragraph 30) on a windshield (Figure 1, Element 50.  Paragraph 30) of the vehicle (Figure 1, Element 20.  Paragraph 30), and wherein the controller (Figure 2A, Element 210.  Paragraph 38) is further configured to interact with the augmented reality system (Paragraph 35) to display an augmented reality (Paragraph 35) presentation by the HUD onto the windshield (Figure 1, Element 50.  Paragraph 30).
It would have been obvious to a person of ordinary skill in the art to modify the input device of Holz with the windshield of Rafii et al.  The motivation to modify the teachings of Holz with the teachings of Rafii et al. is to make a control visible to a driver that is looking toward the vehicle windshield, as taught by Rafii et al. (Paragraph 13).
Ricci teaches wherein the controller (Figure 2, Element 304.  Paragraph 243) is further configured to determine an overall level of happiness (Paragraph 530.  Ricci discloses that expression/facial ID/gesture can determine the emotional state of a user.) of occupants of the vehicle (Figure 1, Element 104.  Paragraph 223) and at least one of a frequency of changes in environmental controls of the vehicle, a frequency of changes in entertainment selections, a temperature (Paragraph 307) within the vehicle (Figure 1, Element 104.  Paragraph 223) and a humidity (Paragraph 307) within the vehicle (Figure 1, Element 104.  Paragraph 223).
It would have been obvious to a person of ordinary skill in the art to modify the input device of Holz and the windshield of Rafii et al. with the profiles of Ricci.  The motivation to modify the teachings of Holz and Rafii et al. with the teachings of Ricci is to be able to present an advertising scheme to the user, as taught by Ricci (Paragraph 501).
Winarski teaches the overall level of happiness (Paragraph 18) is according to at least one of a temperature (Paragraph 18) and a humidity; wherein the controller (Figure 2, Element 125.  Paragraphs 18 and 25 – 26) is further configured to select an icon (Figure 3, Element 140.  Paragraph 23) that represents the determined overall level of happiness (Paragraphs 18 and 25 – 26); and the display (Figure 3, Element 126.  Paragraph 23) includes the selected icon (Figure 3, Element 140.  Paragraph 23).
It would have been obvious to a person of ordinary skill in the art to modify the input device of Holz, the windshield of Rafii et al., and the profiles of Ricci with the psychological state of Winarski.  The motivation to modify the teachings of Holz, Rafii, and Ricci with the teachings of Winarski is to communicate the assigned psychological mood state sensed by the biometric information, as taught by Winarski (Paragraph 3).

Regarding Claim 2, Holz in view of Rafii et al. in view of Ricci in view of Winarski teach the device of claim 1 (See Above).  Holz teaches wherein the controller (Figure 14, Element 1402.  Paragraph 101) further provides: capturing imaging information for control objects (Paragraph 100) within the view of the imaging sensors (Figure 14, Elements 1410 and 1412.  Paragraph 99); wherein the imaging information for control 

Regarding Claim 3, Holz in view of Rafii et al. in view of Ricci in view of Winarski teach the device of claim 2 (See Above).  Holz teaches wherein the capturing further includes: 
separating information (Paragraph 60) received from pixels sensitive to IR light (Paragraph 60.  Element IR light) from information received from pixels sensitive to visible light (Paragraph 60.  Element RGB light); 
processing image information from IR sensors (Paragraph 60.  Element IR channel) to be used for gesture recognition (Paragraph 60.  Element motion sensing); and 
processing image information from RGB sensors (Paragraph 60.  Element RGB channel) to be provided as a video feed via a presentation interface.

Regarding Claim 4, Holz in view of Rafii et al. in view of Ricci in view of Winarski teach the device of claim 3 (See Above).  Holz teaches wherein the processing image information from RGB sensors (Paragraph 60.  Element RGB channel) further includes: extracting features of a region of interest (Paragraph 100) using RGB pixels (Paragraph 48) that respectively capture red, green, and blue components (Paragraph 48) of illumination in the scene (Paragraph 100).
 
Regarding Claim 5, Holz in view of Rafii et al. in view of Ricci in view of Winarski teach the device of claim 3 (See Above).  Holz teaches wherein the processing image information from IR sensors (Paragraph 60.  Element IR channel) further includes: extracting features of a region of interest using IR (Paragraph 60.  Element IR channel) pixels (Paragraph 60) that capture infrared components of illumination in the scene (Paragraph 100).

Regarding Claim 7, Holz in view of Rafii et al. in view of Ricci in view of Winarski teach the device of claim 1 (See Above).  Holz teaches further including: a port to receive information from a photo-detector (Figure 14, Element 1408.  Paragraph 99) sensing changes in reflectance (Paragraph 61) indicating presence or absence of objects (Paragraph 61.   Element Objects) within a region of space into which the illumination sources (Figure 14, Elements 1414 and 1416.  Paragraph 99) emit light. 

Regarding Claim 15, Holz in view of Rafii et al. in view of Ricci in view of Winarski teach the device of claim 1 (See Above).  Holz teaches wherein the controller (Figure 14, Element 1402.  Paragraph 101) is configured to interact with the augmented reality system (Paragraph 105) to present a presentation interface displaying an augmented reality (Paragraph 105) presentation by the HUD, wherein the presentation interface is produced, in part, from the images captured by the imaging sensors (Figure 14, Elements 1410 and 1412.  Paragraph 99).
Holz is silent with regards to displaying by the HUD onto the windshield.
Rafii et al. teach providing displaying by the HUD (Paragraph 30) onto the windshield (Figure 1, Element 50.  Paragraph 30).
It would have been obvious to a person of ordinary skill in the art to modify the input device of Holz with the windshield of Rafii et al.  The motivation to modify the teachings of Holz with the teachings of Rafii et al. is to make a control visible to a driver that is looking toward the vehicle windshield, as taught by Rafii et al. (Paragraph 13).

Regarding Claim 16, Holz in view of Rafii et al. in view of Ricci in view of Winarski teach the device of claim 15 (See Above).  Holz teaches wherein the augmented reality (Paragraph 105) presentation further includes a sequence of images of a scene with computer generated information (Paragraph 105).

Regarding Claim 18, Holz in view of Rafii et al. in view of Ricci in view of Winarski teach the device of claim 16 (See Above).  Holz teaches augmented reality (Paragraph 105) presentation by the HUD and augmented reality system (Paragraph 105) on the HUD.
Holz is silent with regards to wherein the controller is configured to: determine destination information from at least one image of the sequence of images and information entered or used by an operator; select an icon representing an advertisement relevant to the destination; and interact with the augmented reality system to display the icon representing the advertisement in the augmented reality presentation by the HUD onto the windshield.
Rafii et al. teach providing an augmented reality presentation by the HUD (Paragraph 30) onto the windshield (Figure 1, Element 50.  Paragraph 30).
It would have been obvious to a person of ordinary skill in the art to modify the input device of Holz with the windshield of Rafii et al.  The motivation to modify the teachings of Holz with the teachings of Rafii et al. is to make a control visible to a driver that is looking toward the vehicle windshield, as taught by Rafii et al. (Paragraph 13).
Ricci teaches wherein the controller is configured to: determine destination information (Paragraphs 520 – 521) from at least one image of the sequence of images and information entered or used by an operator; select an icon (Paragraph 501) representing an advertisement relevant to the destination (Paragraph 515 – 516); and interact with the system to display the icon representing the advertisement in the HUD (Paragraph 516).
It would have been obvious to a person of ordinary skill in the art to modify the input device of Holz and the windshield of Rafii et al. with the profiles of Ricci.  The motivation to modify the teachings of Holz and Rafii et al. with the teachings of Ricci is to be able to present an advertising scheme to the user, as taught by Ricci (Paragraph 501).

Regarding Claim 21, Holz in view of Rafii et al. in view of Ricci in view of Winarski teach the device of claim 1 (See Above).  Holz teaches wherein the hand (Paragraph 100) of the occupant is imaged in changing and uncontrollable lighting situations (Paragraph 57), background objects (Paragraph 100), glare, and reflections (Paragraph 57).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Holz (U.S. PG Pub 2014/0028861) in view of Rafii et al. (U.S. PG Pub 2002/0140633) in view of Ricci (U.S. PG Pub 2014/0309813) in view of Winarski (U.S. PG Pub 2011/0124977) in view of Levesque et al. (U.S. PG Pub 2015/0145656).

Regarding Claim 23, Holz in view of Rafii et al. in view of Ricci in view of Winarski teach the device of claim 1 (See Above).  Holz teach wherein the embedded motion sensory control device the hand being the hand (Paragraph 100) of the occupant of the vehicle (Paragraph 119) and the surface being a surface of a vehicle (Paragraph 119).
Holz is silent with regards to wherein the vehicle-mounted haptic projector that projects sensations to the hand while making a gesture and without the hand touching a surface.
Levesque et al. teach wherein the vehicle-mounted (Paragraphs 30, 91 and 93.  Levesque et al. teaches a haptic output device that can be configured as part of a seat of a vehicle.) haptic projector that projects sensations to the hand while making a gesture (Paragraphs 31 and 61) and without the hand touching a surface (Paragraph 30).
It would have been obvious to a person of ordinary skill in the art to modify the input device of Holz, the windshield of Rafii et al., the profiles of Ricci, and the psychological state of Winarski with the haptic feedback of Levesque et al.  The 


Response to Arguments
Regarding the first argument, in which the applicant asserts that the prior art of record fails to disclose at least “vehicle-mounted haptic projector that projects sensations to the hand of the occupant while making a gesture and without the hand touching a surface of the vehicle” of Claim 23.  The applicant argues that the haptic device of Levesque et al. is in the seat of a car and therefore not felt by the hand of the user.  The examiner respectfully disagrees with the applicant’s assertion.  Levesque et al. discloses “Haptic output device 136 may include non-mechanical or non-vibratory devices such as those that use electrostatic friction (ESF), ultrasonic surface friction (USF), or those that induce acoustic radiation pressure with an ultrasonic haptic transducer, or those that use a haptic substrate and a flexible or deformable surface, or those that provide projected haptic output such as an ultrasonic feedback, a puff of air using an air jet, and so on (Paragraph 30.  Emphasis Added).”  Levesque et al. discloses “Input device 138 may include a touchscreen, a camera, mechanical inputs, and/or other types of input components that a user may use to provide input to wearable device 130.  Sensor 139 may include a three-dimensional ("3D") gyroscope, a 3D accelerometer, a 3D magnetometer, an image sensor (e.g., a charged coupled device ("CCD") or complementary metal-oxide semiconductor ("CMOS")) and/or other   Levesque et al. further discloses “In some implementations, event detection module 148 may detect a user input via input device 138.  The user input may include a gesture, a touch, and/or other user manipulation of input device 138 (Paragraph 61.  Emphasis Added).”  Levesque et al. lastly discloses “In some implementations, computing device 140 may be configured as part of other user contact points such as furniture, a seat in a vehicle, and/or other user contact point (Paragraph 93.  Emphasis Added).”  Therefore, Levesque et al. teaches that a computing device can be placed in a vehicle seat (therefore, it can be placed in a vehicle) that is capable of projecting a haptic response onto a hand.  The device of Levesque et al. is also capable of taking an input gesture by way of a camera or other input device that does not require the user to touch the input surface.  The examiner further notes that the claim requires that the user’s hand not touch the surface of the vehicle, not that the entirety of the user not touch the vehicle.  Therefore, a person of ordinary skill in the art understands that a user can sit in a vehicle and have haptic responses projected onto the users hand while the user is providing an input gesture.  The Office is unmoved by the applicant’s argument and the rejection is maintained.
All other arguments are considered moot in light of the above rejection and/or the response to the first argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690.  The examiner can normally be reached on Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625